PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 	15/209,023
Filing Date: 			13 Jul 2016
Appellant(s): 			Aissa, Nebil, Ben



__________________
William J. Breen, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 January 2021.

 (1)	Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11 March 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.  The rejections of claims 13-32 under 35 USC §103(a) have been withdrawn by the Examiner.  
The Appellant’s arguments have merit.  It does not appear that the prior art of record teaches the concepts in the order and specificity of the claims.  The prior art teaches the concepts of the claims but the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims are found to be novel over the prior art of record.   




Claim Rejection - 35 U.S.C. §112(b) – Claim 32 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention.

Claim Rejections - 35 USC §101 - claims 13-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

NEW GROUNDS OF REJECTION
None

(2)	Response to Arguments

I. 	Rejection of claim 31 under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Appellant argues “Claim 32 stands rejected under 35 U.S.C. §112, second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which Appellant regards as the invention. Specifically, the Examiner states that ‘the means functionality looks for structure in the specification and there is none.’  Appellant respectfully disagrees, as the specification recites specific 
The examiner respectfully disagrees.  The claim recites means for performing computer functions, but the specification does not mention a computer, a server, a module, or any “units”.  There is only a financial processor which is outside the scope of the means to perform the functions this claim is claiming.  Therefore, the means functionality looks for structure in the specification and there is none.   Specifically, and in response to Appellant’s arguments, the specification lacks a computer programmed with an algorithm that performs the claimed functions. See MPEP 2181.  Hence it is unclear what the Appellant is claiming.  Further the “smartphone, an electronic communication device, and a mobile device” Appellant refers to are devices for sending and receiving the information or for performing a purchase, but not per the “gist” of the specification the nebulous network that supposedly performs the functions this claim is claiming.  
Since the Specification does not show the corresponding structure, the claim is unclear and the indefiniteness rejection is retained.    

Appellant’s arguments were not persuasive, so the rejection of claim 32 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, stands.



II. 	Rejection of claim 31 under 35 U.S.C. § 101.

A. Step 1 - The Recited Features are Directed to a Statutory Category

The Examiner agrees.

	B. Step 2A, Prong 1 - The Recited Features do not Fall Within an Enumerated Grouping of Abstract Ideas

The Examiner respectfully disagrees.  

Using Independent Claim 13 as a representative claim.  The Appellant argues “These recited features of claim 13 are not managing interactions between people and are not commercial interactions such as including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” 
The Examiner states these interactions for a business listing is “Advertising” as such it fall under the category, further Arguendo, even if one says it is not advertising it is still “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which is also under in the category of organizing human activity.  
Appellant further argues the claims are “…a technological improvement that clearly distinguishes the claims from an abstract idea.”  

Appellant further argues the eligible because they are similar to McRO v. Bandai Namco Games America, Case 15-100, Fed. Cir. 2016 (hereinafter “McRO”).    
The Examiner points out that the November 2 Guidance identifies the McRO case in which those claims defined a specific way, namely use of particular rules to set more weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions and animated characters. Thus, these were not directed to an abstract idea. However, when comparing to the Appellant’s claimed invention it is not like McRO, the claimed invention uses rules to ensure the correct business is listed on a commerce platform which is the abstract idea of “Organizing Human Activity”.  

C. Step 2A, Prong 2 - The Recited Features do not Fall Within an Enumerated Grouping of Abstract Ideas

The Examiner respectfully disagrees.  

Using Independent Claim 13 as a representative claim.  The Appellant argues “ … this application is analogous to DDR Holdings v. Hotels.com, 773 F.3d 1245, 1257 (Fed. Cir. 2014) (hereinafter “DDR”)” because “The foregoing verification process is 
Whereas, the inventive idea of DDR Holdings resolved an Internet-centric problem. In other words, the Appellant’s claims are simply reciting steps to solve the problem of managing and delivering ads for advertisers in real-time based on advertiser criteria and monitoring user events.  The problem solved is not inherent to computers or computer networks. Thus, the holding in DDR Holdings is distinguishable and not applicable to the Appellant’s claims.  Additionally, the invention in DDR involved claims that were necessarily rooted in computer technology and computer networks.  This is not the case with the Appellant's invention.  The Appellant is claiming the idea of performing the method, not a concrete implementation of the idea, and all of the steps of the claims may be performed by a human given the time and information 

D. Step 2B - The Recited Features Include an Inventive Concept

The Examiner respectfully disagrees.  

Appellant again argues this application is analogous to DDR. 
Whereas, the inventive idea of DDR Holdings resolved an Internet-centric problem. In other words, the Appellant’s claims are simply reciting steps to solve the problem of managing and delivering ads for advertisers in real-time based on advertiser criteria and monitoring user events.  The problem solved is not inherent to computers or computer networks. Thus, the holding in DDR Holdings is distinguishable and not DDR involved claims that were necessarily rooted in computer technology and computer networks.  This is not the case with the Appellant's invention.  The Appellant is claiming the idea of performing the method, not a concrete implementation of the idea, and all of the steps of the claims may be performed by a human given the time and information 

Appellant’s arguments were not persuasive, so the rejection of claim 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        

Conferees:

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        /TRACI CASLER/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.